On Petition for a Rehearing.
Bicknell, C. C.
After the appellee joined in error on the record, this cause was pending here for a year and ten months. In all that time the appellee filed no brief. He now files a petition for a rehearing for the purpose of objecting,to the record, and obtaining a decision of certain matters which he claims were overlooked by the court. •
The petition for a rehearing ought to be overruled on the authority of Board of Commissioners, etc., v. Hall, 70 Ind. 469, and cases there cited; and Porter v. Choen, 60 Ind. 338.
Per Curiam. — The petition for a rehearing is overruled.